NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 11-2179
                                       __________

                           UNITED STATES OF AMERICA

                                            v.

                                   MONIQUE JOHN,

                                                      Appellant.


                 On Appeal from the District Court of the Virgin Islands
                               (Division of St. Thomas)
                        District Court No. 3-10-cr-00035-001
                     District Judge: Honorable Curtis V. Gomez


                       Submitted Under Third Circuit LAR 34.1(a)
                                 on December 8, 2011

           Before: FISHER, GREENAWAY, JR. and ROTH, Circuit Judges

                             (Opinion filed: April 25, 2012)


                                      OPINION


ROTH, Circuit Judge:

       Monique John appeals the District Court’s judgment, convicting her of possession

with intent to distribute a controlled substance within one thousand feet of a playground,

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), and 860(a) and possession with
intent to distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A)(iii). For the following reasons, we will affirm the judgment of the District

Court.

I. Background

         We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

         In September 2009, David Parkhurst, an agent with the Drug Enforcement

Administration, directed confidential informant Elias Deebs to contact and negotiate the

purchase of narcotics from John, a suspected drug dealer. Deebs approached John

outside a strip club at Coki Point Plaza in the Smith Bay area of St. Thomas and initiated

a discussion for the purchase of two ounces of crack cocaine. John informed Deebs that

the drugs would cost $1,750.00. After Deebs indicated that the price was acceptable, the

parties exchanged phone numbers. Following several discussions between John and

Deebs confirming the pending drug transaction, Parkhurst provided Deebs with

$2,000.00 to purchase the crack cocaine from John. On September 10, 2009, the date of

the controlled purchase, John telephoned Deebs to change the location of the transaction

because the area she had previously selected was “looking like funny.” John and Deebs

completed the controlled purchase at John’s newly chosen location, which, incidentally,

was within a thousand feet of Bay Tiny Tots playground in the area of Coki Point Plaza.

         Three days before commencement of trial, the government disclosed seventy-eight

pages of supplemental discovery pertaining to the distance between the site of the

                                               2
controlled purchase and Bay Tiny Tots playground. John moved to strike the disclosures

as untimely and sought to have the evidence and related testimony excluded. Although

the District Court ruled that the government’s disclosure violated Federal Rule of

Criminal Procedure 16, it permitted Parkhurst to testify about the distance between the

playground and location of the controlled purchase.

       After the court charged the jury, John reminded the court about her notice of

entrapment defense and prior request for an instruction on that defense. The District

Court denied John’s request, finding that an instruction was not warranted because she

had failed to present sufficient evidence of entrapment.

       The jury found John guilty of possession with intent to distribute a controlled

substance within one thousand feet of a playground and possession with intent to

distribute a controlled substance. At her April 2011 sentencing, the court denied John’s

request to retroactively apply the Fair Sentencing Act of 2010. John appealed. On

October 24, 2011, John filed an unopposed motion for partial remand for resentencing

pursuant to United States v. Dixon, 648 F.3d 195 (3d Cir. 2011).1 We granted the motion,

and John was resentenced on November 3, 2011. We now address her remaining claims.

II. Discussion

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction pursuant to 28 U.S.C. § 1291.



       1
          In Dixon we held “that the FSA requires application of the new mandatory
minimum sentencing provisions to all defendants sentenced on or after August 3, 2010,
regardless of when the offense conduct occurred.” 648 F.3d at 203.

                                             3
         A. Evidentiary Ruling

         A district court’s decision regarding admissibility of evidence is reviewed for an

abuse of discretion. United States v. Serafini, 233 F.3d 758, 768 n.14 (3d Cir. 2000)

(citing United States v. Pelullo, 964 F.2d 193, 199 (3d Cir. 1992)). “To show an abuse of

discretion, . . . [an] appellant[] must show that the trial court’s action was arbitrary,

fanciful or clearly unreasonable.” Stich v. United States, 730 F.2d 115, 118 (3d Cir.

1984).

         John asserts that the District Court abused its discretion when it permitted

Parkhurst to testify about the distance between the location of the controlled purchase and

Bay Tiny Tots playground. According to John, Parkhurst’s testimony should have been

excluded because the court ruled that the government violated Rule 16 of the Federal

Rules of Criminal Procedure when it untimely disclosed the supplemental discovery

materials relating to Parkhurst’s testimony. We find this argument meritless. With

respect to witness testimony, Rule 16 only requires the government to disclose a written

summary of the anticipated testimony of an expert witness. Fed. R. Crim. Pr.

16(a)(1)(G). Here, Parkhurst testified as a lay, not expert witness. Thus, his testimony

was not barred under Rule 16. See United States v. Hamaker, 455 F.3d 1316, 1331-32

(11th Cir. 2006).

         Moreover, John was aware months before trial that the government was required

to prove the distance between the site of the controlled purchase and Bay Tiny Tots

playground. Throughout this time frame, nothing prevented her from securing her own

measurements prior to trial. Furthermore, once John learned that Parkhurst would testify

                                               4
that the distance between the two locations was less than one thousand feet, she neither

sought a continuance nor demonstrated how the alleged absence of notice resulted in any

prejudice. See United States v. Quinn, 230 F.3d 862, 866-67 (6th Cir. 2000)2 We,

therefore, conclude that the District Court did not abuse its discretion.

       B. Entrapment Defense

       John claims that the District Court erred when it refused to instruct the jury on her

entrapment defense. “As a general proposition, a defendant is entitled to an instruction as

to any recognized defense for which there exists evidence sufficient for a reasonable jury

to find in his favor.” Gov’t of V.I. v. Lewis, 620 F.3d 359, 364 (3d Cir. 2010) (internal

quotations omitted). Thus, as a prerequisite to an instruction on entrapment, the

defendant must present sufficient evidence of the elements of the defense. United States

v. Fedroff, 874 F.2d 178, 181 (3d Cir. 1989). We apply plenary review to determine

whether an entrapment instruction is warranted. Id. at 182.

       The entrapment defense will defeat a prosecution only when the “criminal design”

has been set in the defendant’s mind by the government’s deception. Id. at 181. The

entrapment defense has two related elements: (1) government inducement of the crime,

and (2) a lack of predisposition on the part of the defendant to engage in the criminal

conduct. United States v. Wright, 921 F.2d 42, 44 (3d Cir. 1990) (citing Mathews v.

       2
          John also contends that her defense was “prejudiced by the court’s ruling since
the government had presented two alternative locations for proving the school zone
element,” Little Blossom Daycare and Bay Tiny Tots playground. According to John, the
government allegedly knew that the daycare did not meet the statutory requirements of a
school pursuant to 21 U.S.C. § 860(a). We find this argument without merit and will not
address it because nothing in the record supports her assertion.

                                              5
United States, 485 U.S. 58, 63 (1988)). Inducement by the government “may take many

forms, including persuasion, fraudulent representation, threats, coercive tactics,

harassment, promises of reward or pleas based on need, sympathy or friendship.” Id. at

45 (internal quotations omitted).

       John asserts that she was entitled to an instruction on entrapment because the

government induced her to sell crack cocaine by providing Deebs with recording devices,

paying him for his service as a confidential informant, and giving him money to facilitate

the purchase of the drugs. These facts, however, are insufficient evidence of entrapment

to warrant a jury charge on the defense. We have held that “mere solicitation by the

government [or an agent acting on its behalf], without more, is not inducement.” Wright,

921 F.2d at 45 (internal quotations omitted). Additionally, John failed to present any

evidence of her lack of predisposition to engage in criminal activity. Instead, the

evidence demonstrated her propensity toward illegal conduct. See United States v.

Armocida, 515 F.2d 49, 56 (3d Cir. 1975). John established the price of crack cocaine,

engaged in numerous phone conversations with Deebs about the pending sale, and

selected the location for the transaction. See United States v. Marino, 868 F.2d 549, 553-

54 (3d Cir. 1989). Accordingly, the District Court did not err when it denied John’s

request for an instruction on the entrapment defense.3




       3
         John also contends that the District Court erred when it failed to timely rule on
her request for an entrapment instruction. We need not address this claim because John
was not entitled to an instruction regarding the defense of entrapment. See United States
v. Remoi, 404 F.3d 789, 792 (3d Cir. 2005).

                                             6
III. Conclusion

         For the foregoing reasons, we will affirm the judgment entered by the District

Court.




                                              7